Citation Nr: 0936274	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  03-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2000, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

This matter was remanded in April 2006 for further 
evidentiary development. 

In September 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDINGS OF FACT

1.  Neither the November 1999 nor September 2000 applications 
to reopen respectively constituted notices of disagreement 
with respect to the August 1999 and May 2000 rating actions.  
Neither of these communications expressed dissatisfaction or 
disagreement with an adjudication by the RO.

2.  During the period of one year preceding the Veteran's 
September 1, 2000 claim for a rating in excess of 50 percent 
for PTSD, the Veteran's PTSD caused occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of 
September 1, 1999, but not earlier, for the grant of a 70 
percent rating have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

With respect to the duty to notify, the Board finds that in 
this case, the Veteran's September 1, 2000 claim for an 
increased rating was granted, and he has appealed the 
downstream issue of entitlement to an earlier effective date.  
Thus, his initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) no 
longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Harman v. Nicholson, 483 F.3d 1311 
(2007).

With respect to the duty to assist, while the Veteran's 
service treatment records were not available, the RO obtained 
the Veteran's service personnel records, Social Security 
Administration (SSA) records, VA medical records, and 
treatment records from the Tallahassee, Florida VA Vet 
Center.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

On consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Veteran 
is not prejudiced by the Board's adjudication of his claim.


II.  Whether the Veteran is Entitled to an Earlier Effective 
Date for a 70 percent  Rating for his PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that it is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating and (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Id. at 521.

For the period of one year prior to September 1, 2000, the 
Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9311 (2008).  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scale 
scores.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed. 1994) (DSM-IV) at 32)).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As previously stated, the RO received the Veteran's claim 
seeking to increase his disability rating for his PTSD on 
September 1, 2000.  As this is uncontroverted and the record 
contains no notice of disagreement with a May 2000 rating 
decision's denial of a claim for a rating in excess of 50 
percent for PTSD, or with the August 1999 rating decision 
that originally assigned the 50 percent rating, the Board 
finds that unless it was factually ascertainable that the 
Veteran's PTSD symptoms had worsened within a period of one 
year prior to September 1, 2000, September 1, 2000 would be 
the appropriate effective date for a 70 percent rating for 
the Veteran's PTSD.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2) (2008); see also Harper, 10 Vet. App. at 
126.  The Board finds that neither the November 1999 nor 
September 2000 applications to reopen respectively 
constituted notices of disagreement with respect to the 
August 1999 and May 2000 rating actions.  38 C.F.R. § 20.201 
(2008).  Neither of these communications expressed 
dissatisfaction or disagreement with an adjudication by the 
RO.  

Turning to the evidence for the one year period prior to 
September 1, 2000, the evidence consists of statements and 
testimony from the Veteran, and pertinent treatment and 
evaluation records from the Tallahassee, Florida Vet Center, 
and the Biloxi, Mississippi VA Medical Center.  Also received 
were private treatment records from the Veteran's SSA file, 
however, these refer to unrelated disabilities and will not 
be addressed further.  

Treatment records from the Tallahassee, Florida Vet Center 
for the period of September 1999 to September 2000 reflect 
that in September 1999, the Veteran had continuing problems 
with the issues of trust and alienation, and would also 
periodically behave destructively.  In October, he was noted 
to be moderately depressed.  In November 1999, it was noted 
that he depressed, delusional, and irritated.  In December 
1999, he stated that he felt that his PTSD symptoms had 
gotten worse, and at one point was found to be in a constant 
depressed state.  Between December 1999 and March 2000, he 
was continually depressed and noted concern over continued 
outburst of anger.  Between March and September 2000, the 
Veteran continued to have problems with depression and 
irritability.  

Treatment records from the Biloxi, Mississippi VA Medical 
Center for the period of October 1999 to February 2000 
reflect that in October 1999, the Veteran's mood was somewhat 
depressed and affect constricted.  At the end of November 
1999, it was noted that the Veteran's affect was somewhat 
flat.  The examiner did not find that the Veteran's anger was 
quite as pronounced.  In December 1999, the Veteran reported 
that he would get into a rage around people, and this was why 
he stayed to himself.  The assessment was PTSD and the 
Veteran was assigned a GAF score of 60.  

A January 2000 statement by a social worker from the 
Tallahassee, Florida VA Vet Center reflects that the Veteran 
had been seen by this clinic since February 1998.  The 
Veteran reported intrusive memories, chronic depression, 
alienation of affection, lack of trust, excessive anger, low 
frustration tolerance, "no sense of direction," and severe 
isolation.  He had been married two to three times, and all 
ended due to his lack of loving feelings and alienation.  The 
examiner concluded that the Veteran exhibited symptoms of 
chronic, severe PTSD, which had caused severe impairment in 
the Veteran's interpersonal relationships, and social and 
occupational functioning.  His symptoms were evidenced by 
daily intrusive memories of combat experiences, sleep 
disturbances, chronic depression, excessive anger, distrust 
of others, low frustration tolerance, and social isolation.  
He was also found to suffer from free floating anxiety on 
occasion that was triggered by sights and sounds which 
reminded him of Vietnam.  

In a February 2000 statement, the Veteran noted that his 
symptoms included both suicidal and homicidal thoughts, 
especially homicidal.  

At the Veteran's hearing before a hearing office at the RO in 
October 2003, the Veteran testified that he had been 
continuously prosecuting his claim for a rating in excess of 
50 percent for PTSD since the filing of his original claim 
for service connection for PTSD that was granted by the RO in 
the rating decision of August 1999.  

At the time of his hearing before the Board in September 
2005, the Veteran indicated that his service representative 
was supposed to file a notice of disagreement with the rating 
originally assigned for his PTSD, but instead filed a request 
for an increased rating (transcript (T.) at p. 5).  He really 
wanted an effective date back to 1998 (T. at p. 7).  

In assessing the severity of the Veteran's PTSD over the 
period of September 1, 1999 to September 1, 2000, the Board 
notes that while the Biloxi VA Medical Center did assign the 
Veteran a GAF of 60 in December 1999, which is found to be 
consistent with moderate occupational and social functioning 
under DSM-IV, the Board finds that the Veteran's symptoms 
during this period were otherwise manifested by depression, 
irritability, destructive anger, and difficulty interacting 
with others.  Indeed, the January 2000 Vet Center social 
worker noted that the Veteran exhibited symptoms of chronic, 
severe PTSD, which had caused severe impairment in the 
Veteran's interpersonal relationships, and social and 
occupational functioning.  Therefore, giving the Veteran the 
benefit of the doubt, the Board finds that the overall 
disability picture for the Veteran's PTSD over the period of 
September 1, 1999 to September 1, 2000 more closely 
approximated symptoms consistent with a 70 percent rating, 
and that since it is factually ascertainable that the 
Veteran's PTSD symptoms had worsened to this degree within a 
period of one year prior to September 1, 2000, an effective 
date of September 1, 1999, but not earlier, for a 70 percent 
rating for the Veteran's PTSD is warranted.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(2) (2008).  

As was noted previously, since the Board finds that neither 
the November 1999 nor September 2000 applications to reopen 
respectively can be construed as notices of disagreement with 
respect to the August 1999 and May 2000 rating actions, there 
is no basis to assign an earlier effective date pursuant to 
either rating decision.  Those decisions became final when 
the Veteran failed to file a timely notice of disagreement.  
38 C.F.R. § 20.302(a) (2008).  


ORDER

Entitlement to an earlier effective date of September 1, 
1999, but not earlier, for the assignment of a 70 percent 
rating for PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


